United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1383
                        ___________________________

                             United States of America

                                      Plaintiff - Appellee

                                         v.

             Robert Deonte Coffey, originally named Robert Coffey

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: January 13, 2020
                             Filed: May 29, 2020
                               [Unpublished]
                                ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Robert Deonte Coffey pleaded guilty to possession of marijuana with intent
to distribute it, 21 U.S.C. § 841(a)(1), (b)(1)(D), and possession of a firearm in
furtherance of a drug-trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i). Although the
Sentencing Guidelines recommended a total sentence between 66 and 72 months in
prison, the district court 1 chose 96 months instead. We affirm.

      The district court’s main reason for varying upward was that Coffey had also
engaged in child sex trafficking, 18 U.S.C. § 1591(a), which was charged in the
superseding indictment but later dismissed when he pleaded guilty. Had Coffey not
been a pimp for a 14-year-old runaway, the court said, it “probably would not” have
varied upward.

      For two reasons, Coffey objects to the upward variance. The first is
procedural. In Coffey’s view, the district court did not explain its reasoning well
enough. Before varying upward, in addition to the sex trafficking, the court
discussed Coffey’s criminal and disciplinary history, the seriousness of his offenses,
the need for deterrence, and his background. Only then, after considering the
recommended range, did it vary upward to 96 months. It did not have to say more.
See United States v. Olson, 716 F.3d 1052, 1057 (8th Cir. 2013) (“As long as the
sentencing court referenced ‘some of the considerations contained in § 3553(a), we
are ordinarily satisfied.’” (quoting United States v. Perkins, 526 F.3d 1107, 1111
(8th Cir. 2008))).

        The other objection is substantive. Coffey thinks that his 96-month sentence
is just plain unreasonable, especially because his view is that the district court should
never have considered his sex-trafficking activities in the first place. The problem
with this argument, however, is that we have long allowed district courts to consider
“prior criminal conduct [at sentencing], whether or not related to the offense of
conviction.” United States v. Loaiza-Sanchez, 622 F.3d 939, 942 (8th Cir. 2010).
His fallback argument is less categorical, but no more persuasive. Even if the court
could consider the sex trafficking, he says, it should have placed less weight on it.

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
                                          -2-
The flaw in this more modest argument, however, is that the court had “wide
latitude” to weigh his other illegal behavior in whatever way it saw fit, even when
imposing a “significant upward variance.” United States v. Abrica-Sanchez, 808
F.3d 330, 335 (8th Cir. 2015) (citation omitted).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                        -3-